Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.j CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectus and Financial Statements in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A)(Post-Effective Amendment No. 37 to File No. 033-63238; Post-Amendment No. 38 to File No. 811-07742) of Voyageur Mutual Funds of our report dated October 20, 2008, included in the 2008 Annual Report to shareholders. Philadelphia, Pennsylvania December 23, 2008
